[exhibit101maisoninsuranc001.jpg]
OFFICE OF INSURANCE REGULATION DAVID ALTMAIER COMMISSIONER IN THE MATTER OF:
CASE NO.: 246427-19-CO Application for the Direct Acquisition of MAISON
INSURANCE COMPANY by FEDNAT HOLDING COMPANY / CONSENT ORDER THIS CAUSE came on
for consideration upon the filing by FEDNAT HOLDING COMPANY (“APPLICANT”) with
the FLORIDA OFFICE OF INSURANCE REGULATION (“OFFICE”) of an application for the
approval of the direct acquisition of 100% of the issued and outstanding voting
securities of MAISON INSURANCE COMPANY (“MAISON”), pursuant to Section 628.461,
Florida Statutes (“Application”). Following a complete review of the entire
record, and upon consideration thereof, and being otherwise fully advised in the
premises, the OFFICE hereby finds as follows: 1. The OFFICE has jurisdiction
over the subject matter and the parties herein. 2. APPLICANT has applied for
and, subject to the present and continuing satisfaction of the requirements,
terms, and conditions established herein, has satisfactorily met all conditions
precedent to the granting of approval by the OFFICE of the proposed acquisition
of 100% of the issued and outstanding shares of MAISON’s stock. Page 1 of 13



--------------------------------------------------------------------------------



 
[exhibit101maisoninsuranc002.jpg]
3. APPLICANT is a Florida holding company that is publicly traded on the
National Association of Securities Dealers Automated Quotations system
(“Nasdaq”) under the symbol “FNHC”, with no 10% or greater shareholders. 4.
MAISON is a Louisiana-domiciled and licensed property and casualty insurer that
is authorized to transact property and casualty insurance in Florida through a
subsisting Certificate of Authority issued by the OFFICE. MAISON has agreed to
be treated as commercially domiciled in Florida and, as such, is subject to
filings required by Section 628.461, Florida Statutes. 5. MAISON is owned 100%
by 1347 PROPERTY INSURANCE HOLDINGS, INC. (“1347 PROPERTY”), a Delaware holding
company that is publicly traded on Nasdaq under the symbol “PIH”. 1347 PROPERTY
is beneficially owned 45% by Fundamental Global Investors, LLC, a North Carolina
limited liability company; 20% by Kingsway Financial Services, Inc., a Delaware
corporation; and 10% by Gordon G. Pratt; with no other 10% or greater
shareholders. 6. The Application represents that on or about February 25, 2019,
APPLICANT and MAISON entered into an “Equity Purchase Agreement” (“Equity
Agreement”) whereby APPLICANT agreed to purchase all issued and outstanding
shares of MAISON’s stock for a total cash consideration of $25,500,000 United
States Dollars (“USD”) and a stock consideration as determined in the Equity
Agreement. 7. APPLICANT and 1347 PROPERTY have submitted, as Exhibit C to the
Equity Agreement referenced in paragraph 6 above, a draft “Standstill Agreement”
that APPLICANT and 1347 PROPERTY have agreed to execute after the closing of the
transaction described in paragraph 6 above. Within 10 days after the closing of
the transaction, APPLICANT and 1347 PROPERTY agree to submit an executed copy of
the Standstill Agreement to the OFFICE. Page 2 of 13



--------------------------------------------------------------------------------



 
[exhibit101maisoninsuranc003.jpg]
8. If, as a result of the transaction contemplated in this Consent Order, 1347
PROPERTY acquires 10% or more of APPLICANT, 1347 PROPERTY acknowledges that it
must comply with the requirements of Section 628.461, Florida Statutes. 9.
APPLICANT has made material representations that, except as disclosed in the
Application, none of its officers or directors, and none of the post-acquisition
officers and directors of MAISON, have been found guilty of, or have pleaded
guilty or nolo contendere to, a felony or misdemeanor, other than a minor
traffic violation, without regard to whether a judgment or conviction was
entered by the court. 10. APPLICANT has further represented that it has
submitted complete background information on all the individuals referenced in
paragraph 9 above. If said information has not been provided to the OFFICE, or
if the sources utilized by the OFFICE in its investigation process reveal that
the representations made in paragraph 9 above are inaccurate, any such
individual shall be removed as officer or director of said company within 30
days of receipt of notification from the OFFICE and replaced with a person or
persons acceptable to the OFFICE. 11. If, upon receipt of notification from the
OFFICE pursuant to paragraph 10 above, APPLICANT does not timely take the
required corrective action, APPLICANT agrees that such failure to act would
constitute an immediate serious danger to the public and the OFFICE may
immediately suspend, revoke, or take other administrative action as it deems
appropriate upon the Certificate of Authority of MAISON without further
proceedings, pursuant to Sections 120.569(2)(n) and 120.60(6), Florida Statutes.
12. APPLICANT represents that, except as disclosed in the Application, there are
no present plans or proposals to make any substantive changes to MAISON,
including liquidating it, selling any of its assets (except for transactions
such as investment portfolio transactions in the Page 3 of 13



--------------------------------------------------------------------------------



 
[exhibit101maisoninsuranc004.jpg]
ordinary course of business), merging or consolidating it with any person or
persons, or making any other major change in its business operations. 13.
APPLICANT acknowledges and represents that if the transactions contemplated in
the Application are consummated, MAISON will be an affiliated person of FedNat
Insurance Company and Monarch National Insurance Company, pursuant to Section
624.10(2)(e), Florida Statutes. 14. APPLICANT, MAISON, and 1347 PROPERTY shall
ensure that any agreement MAISON is party to or governed by, with respect to any
and all pro rata and excess of loss reinsurance coverage, shall provide for
terms and pricing to be procured at open market terms. APPLICANT, MAISON, or
1347 PROPERTY shall conduct sufficient due diligence, through a broker or
otherwise, and shall solicit legitimate written quotes from potential
third-party reinsurers through a firm order prior to entering into a quota share
or excess of loss agreement. 15. MAISON shall not enter into any reinsurance or
brokerage agreement, whether or not affiliated, that requires approval from the
reinsurer or broker regarding any potential sale of MAISON. 16. Until such time
as MAISON is no longer subject to the commercially domiciled conditions
stipulated in Consent Order No.: 203693-17-CO, and pursuant to Sections
628.461(3)(f)-(g), Florida Statutes, APPLICANT shall file or cause to be filed
with the OFFICE the Enterprise Risk Report required by Section 628.801(2),
Florida Statutes, and any and all additional information necessary to evaluate
the enterprise risk of MAISON. 17. Until such time as MAISON is no longer
subject to the commercially domiciled conditions stipulated in Consent Order
No.: 203693-17-CO, and pursuant to Section 624.10(3), Florida Statutes,
APPLICANT is a controlling entity and, as such, shall comply with Section Page 4
of 13



--------------------------------------------------------------------------------



 
[exhibit101maisoninsuranc005.jpg]
628.461(12)(b), Florida Statutes, should APPLICANT choose to divest its
controlling interest in MAISON. 18. All parties to this Consent Order agree that
this Consent Order regarding the acquisition of MAISON shall be deemed null and
void if the transaction contemplated in the Application does not close within
180 days of execution of this Consent Order. 19. Within 10 business days after
the transactions contemplated in the Application are completed, APPLICANT shall
submit, or cause to be submitted, to the OFFICE all documents evidencing
completion of said transactions. Further, APPLICANT or MAISON shall notify the
OFFICE within 3 days of determining that the transaction will not occur. 20. Any
material changes to the information submitted in the Application filing shall be
reported to the OFFICE for its review prior to the closing. APPLICANT and MAISON
acknowledge that if the OFFICE determines that any of these reported changes
would have a material negative impact to the financial condition or operation of
APPLICANT or MAISON, the OFFICE may rescind its approval as granted in this
Consent Order by written notice to APPLICANT. 21. The Application represents
that APPLICANT, 1347 PROPERTY, and MAISON requested approval of the transactions
contemplated in this Application from MAISON’s domiciliary regulator, the
Louisiana Department of Insurance, which issued its approval by order dated
August 7, 2019. 22. APPLICANT, 1347 PROPERTY, and MAISON acknowledge that any
repayment of surplus notes issued by MAISON are subject to approval by the
Louisiana Department of Insurance and shall not be construed as being approved
by issuance of this Consent Order. Page 5 of 13



--------------------------------------------------------------------------------



 
[exhibit101maisoninsuranc006.jpg]
23. Any prior orders, consent orders, or corrective action plans that MAISON has
entered into with the OFFICE prior to the execution of this Consent Order shall
apply and remain in full force and effect for MAISON, except where provisions of
such orders, consent orders, or corrective action plans have expired; have been
superseded by subsequent orders, consent orders, or corrective action plans; or
are inconsistent with this Consent Order. 24. MAISON shall, no later than 15
days after the month in which all transactions contemplated in the Application
are completed, file an update to its Holding Company Registration Statement, as
required by Section 628.801, Florida Statutes, and Rule 69O-143.046, Florida
Administrative Code. 25. APPLICANT, 1347 PROPERTY, and MAISON affirm that all
explanations, representations, statements, and documents provided to the OFFICE
in connection with this Application, including all attachments and supplements
thereto, are true and correct and fully describe all transactions, agreements,
ownership structures, understandings, and control with regard to the acquisition
and future operations of MAISON. APPLICANT, 1347 PROPERTY, and MAISON further
agree and affirm that said explanations, representations, statements, and
documents, including all attachments and supplements thereto, are material to
the issuance of this Consent Order and have been relied upon by the OFFICE in
its determination to enter into this Consent Order. 26. APPLICANT or MAISON
shall report to the OFFICE, Property & Casualty Financial Oversight, any time
that one or more of them is named as a party defendant in a class action lawsuit
within 15 days after the class is certified. APPLICANT or MAISON shall include a
copy of the complaint at the time the class action lawsuit is reported to the
OFFICE. Page 6 of 13



--------------------------------------------------------------------------------



 
[exhibit101maisoninsuranc007.jpg]
27. MAISON shall maintain an information security program for the security and
protection of confidential and proprietary information under its control that
complies with all applicable laws and regulations regarding information
security. MAISON agrees that it shall continually monitor and enhance its
information security programs in order to mitigate data security breaches.
MAISON further agrees that it shall notify the OFFICE within 5 business days of
identifying a data breach. 28. Executive Order 13224 prohibits any transactions
by U.S. persons involving the blocked assets and interests of terrorists and
terrorist support organizations. APPLICANT and MAISON shall maintain and adhere
to procedures necessary to detect and prevent prohibited transactions with those
individuals and entities, which have been identified at the Treasury
Department’s Office of Foreign Assets Control website,
http://www.treas.gov/ofac. 29. Within 60 days of the execution of this Consent
Order, APPLICANT shall submit, or cause to be submitted, to the OFFICE a
certification evidencing compliance with all the requirements of this Consent
Order. Any exceptions shall be so noted and contained in the certification.
Exceptions noted in the certification shall also include a timeline defining
when the outstanding requirements of the Consent Order will be completed. Said
certification shall be submitted to the OFFICE via electronic mail and directed
to the attention of the Assistant General Counsel representing the OFFICE in
this matter and as named in this Consent Order. 30. Any deadlines, reporting
requirements, other provisions, or requirements set forth in this Consent Order
may be altered or terminated by written approval of the OFFICE. Such written
approval by the OFFICE is subject to statutory or administrative regulation
limitations. 31. APPLICANT, 1347 PROPERTY, and MAISON expressly waive a hearing
in this matter, the making of findings of fact and conclusions of law by the
OFFICE, and all further and Page 7 of 13



--------------------------------------------------------------------------------



 
[exhibit101maisoninsuranc008.jpg]
other proceedings herein to which they may be entitled by law or rules of the
OFFICE. APPLICANT, 1347 PROPERTY, and MAISON also hereby knowingly and
voluntarily waive all rights to challenge or to contest this Consent Order in
any forum available to them, now or in the future, including the right to any
administrative proceeding, state or federal court action, or any appeal. 32.
APPLICANT, 1347 PROPERTY, and MAISON affirm that all requirements set forth
herein are material to the issuance of this Consent Order. 33. APPLICANT, 1347
PROPERTY, and MAISON agree that, upon execution of this Consent Order, failure
to adhere to one or more of the terms and conditions contained herein may
result, without further proceedings, in the OFFICE suspending, revoking, or
taking other administrative action as it deems appropriate upon the Certificate
of Authority of MAISON in this state in accordance with Sections 120.569(2)(n)
and 120.60(6), Florida Statutes. 34. Each party to this action shall bear its
own costs and fees. 35. The parties agree that this Consent Order shall be
deemed to be executed when the OFFICE has signed and docketed a copy of this
Consent Order bearing the signatures of the authorized representatives of
APPLICANT, 1347 PROPERTY, and MAISON, notwithstanding the fact that the copy may
have been transmitted to the OFFICE electronically. Further, APPLICANT, 1347
PROPERTY, and MAISON agree that the signatures of their authorized
representatives as affixed to this Consent Order shall be under the seal of a
Notary Public. Page 8 of 13



--------------------------------------------------------------------------------



 
[exhibit101maisoninsuranc009.jpg]
WHEREFORE, subject to the terms and conditions set forth above, the Application
for the direct acquisition of 100% of the issued and outstanding voting
securities of MAISON INSURANCE COMPANY by FEDNAT HOLDING COMPANY, pursuant to
Section 628.461, Florida Statutes, is APPROVED. FURTHER, all terms and
conditions contained herein are hereby ORDERED. DONE and ORDERED this 7th day of
August, 2019. /s/ David Altmaier David Altmaier, Commissioner Office of
Insurance Regulation Page 9 of 13



--------------------------------------------------------------------------------



 
[exhibit101maisoninsuranc010.jpg]
By execution hereof, FEDNAT HOLDING COMPANY consents to entry of this Consent
Order, agrees without reservation to all of the above terms and conditions, and
shall be bound by all provisions herein. The undersigned represents that he or
she has the authority to bind FEDNAT HOLDING COMPANY to the terms and conditions
of this Consent Order. FEDNAT HOLDING COMPANY By: /s/ Michael Braun Print Name:
Michael Braun Title: CEO [Corporate Seal] Date: 8/7/19 STATE OF FLORIDA COUNTY
OF BROWARD The foregoing instrument was acknowledged before me this 7th day of
August, 2019 by Michael Braun as CEO (name of person) (type of authority, e.g.
officer, trustee, attorney in fact) for FedNat Holding Company (Company Name)
/s/ James Gordon Jennings III (Signature of the Notary) James Gordon Jennings
III (Print, Type or Stamp Commissioned Name of Notary) Personally Known  OR
Produced Identification Type of Identification Produced My Commission Expires
12/16/2021 Page 10 of 13



--------------------------------------------------------------------------------



 
[exhibit101maisoninsuranc011.jpg]
By execution hereof, 1347 PROPERTY INSURANCE HOLDINGS, INC., consents to entry
of this Consent Order, agrees without reservation to all of the above terms and
conditions, and shall be bound by all provisions herein. The undersigned
represents that he or she has the authority to bind 1347 PROPERTY INSURANCE
HOLDINGS, INC., to the terms and conditions of this Consent Order. 1347 PROPERTY
INSURANCE HOLDINGS, INC. By: /s/ John S. Hill Print Name: John S. Hill Title:
VP, CFO and Secretary [Corporate Seal] Date: August 7, 2019 STATE OF FLORIDA
COUNTY OF HILLSBOROUGH The foregoing instrument was acknowledged before me this
7th day of August, 2019 by John S. Hill as CFO (name of person) (type of
authority, e.g. officer, trustee, attorney in fact) for 1347 Property Ins.
Holding (Company Name) /s/ Carla D. Barber (Signature of the Notary) Carla D.
Barber (Print, Type or Stamp Commissioned Name of Notary) Personally Known  OR
Produced Identification Type of Identification Produced My Commission Expires
May 16, 2023 Page 11 of 13



--------------------------------------------------------------------------------



 
[exhibit101maisoninsuranc012.jpg]
By execution hereof, MAISON INSURANCE COMPANY consents to entry of this Consent
Order, agrees without reservation to all of the above terms and conditions, and
shall be bound by all provisions herein. The undersigned represents that he or
she has the authority to bind MAISON INSURANCE COMPANY to the terms and
conditions of this Consent Order. MAISON INSURANCE COMPANY By: /s/ Douglas N.
Raucy Print Name: Douglas N. Raucy Title: President [Corporate Seal] Date:
8/7/19 STATE OF FLORIDA COUNTY OF HILLSBOROUGH The foregoing instrument was
acknowledged before me this 7th day of August, 2019 by Douglas N. Raucy as CEO
and President (name of person) (type of authority, e.g. officer, trustee,
attorney in fact) for Maison Insurance (Company Name) /s/ Carla D. Barber
(Signature of the Notary) Carla D. Barber (Print, Type or Stamp Commissioned
Name of Notary) Personally Known  OR Produced Identification Type of
Identification Produced My Commission Expires May 16, 2023 Page 12 of 13



--------------------------------------------------------------------------------



 
[exhibit101maisoninsuranc013.jpg]
COPIES FURNISHED TO: DOUGLAS RAUCY, PRESIDENT RYAN SHAFFER, FINANCIAL Maison
Insurance Company SPECIALIST 1511 N. Westshore Boulevard Property & Casualty
Financial Oversight – Tampa, Florida 33607 Company Admissions Telephone: (813)
579-6210 Florida Office of Insurance Regulation Email: draucy@maisonins.com 200
East Gaines Street Tallahassee, Florida 32399 MICHAEL H. BRAUN, PRESIDENT FedNat
Holding Company MICHAEL KLINER, ASSISTANT 14050 NW 14 Street, Suite 180 GENERAL
COUNSEL Sunrise, Florida 33323 Florida Office of Insurance Regulation Telephone:
(954) 308-1322 200 East Gaines Street Email: mbraun@fednat.com Tallahassee,
Florida 32399 Telephone: (850) 413-4108 SANDY FAY, ATTORNEY Email:
michael.kliner@floir.com Colodny Fass, P.L.L.C. 1401 NW 136th Avenue, Suite 200
Sunrise, Florida 33323 Telephone: (954) 492-4010 Email: sfay@colodnyfass.com
ALISON STERETT, FINANCIAL ADMINISTRATOR Property & Casualty Financial Oversight
- Company Admissions Florida Office of Insurance Regulation 200 East Gaines
Street Tallahassee, Florida 32399 COREY HUBBARD, FINANCIAL EXAMINER/ANALYST
SUPERVISOR Property & Casualty Financial Oversight - Company Admissions Florida
Office of Insurance Regulation 200 East Gaines Street Tallahassee, Florida 32399
Page 13 of 13



--------------------------------------------------------------------------------



 